SCHELLHAS, Judge
(dissenting).
I respectfully dissent from the majority’s conclusions that: (1) the district court’s pronouncement of Pageau’s sentence is ambiguous; and (2) a district court’s pronouncement of consecutive stayed sentences does not automatically result in stacked probationary periods; to impose stacked probationary periods when pronouncing consecutive stayed sentences, a district court must specify that the probationary periods are to be stacked; and, in the absence of such a statement, the attendant probationary periods run simultaneously.
The majority concludes that Pageau’s sentence is ambiguous in part because the law does not clearly indicate whether the district court’s pronouncement of consecutive sentences automatically creates stacked probationary periods and the department of corrections requested clarification from the district court, showing that the sentence is subject to two reasonable interpretations. The majority’s conclusion that the law does not clearly indicate whether the pronouncement of consecutive sentences automatically creates a stacked probationary period hinges on its conclusion that no clear definition of the term “sentence” exists and its rejection of the state’s argument that “a stayed sentence encompasses any attendant probationary period such that a district court’s pronouncement of consecutive stayed sentences automatically results in stacked probationary periods.” I am persuaded by the state’s argument, which is consistent with the district court’s understanding in this case, as stated at the postconviction-relief hearing.
I agree with the majority that “[ujnder rule 27, and the policies it embodies, a defendant is entitled to be informed of the length of his or her probationary period at the time of sentencing.” Rule 27.03, subdivision 4, provides that “[wjhen pronouncing sentence,” “[i]f the court stays imposition or execution of sentence,” “the court must” make various statements to a defendant, including among other things that “[tjhe court must state the length of the stay” and that “if the defendant disagrees with the probation agent concerning the terms and conditions of probation, the defendant may return to court for clarification.” Minn. R.Crim. P. 27.03, subd. 4(E) (emphasis added).10 In this case, the district court complied with this rule. Nothing in the rule requires a district court to specify that the probationary periods of consecutive sentences run consecutively. Regarding a court’s sentencing order, rule 27.03, subdivision 7, requires “at a minimum” that the order contain specifically enumerated items, including “whether the defendant is placed on probation and if so, the terms and conditions of probation.” Id., subd. 7(3)(a)(iii). Any probationary period must be contained within the court’s sentencing order. But nothing in the rule requires that a court specify that probationary periods of consecutive sentences are also consecutive.
Based on rule 27 and the supreme court’s use of the term, “probationary sentence,” see State v. Rasinski, 472 N.W.2d *282645, 650-51 (Minn.1991); State v. Randolph, 316 N.W.2d 508, 510 (Minn.1982), I would affirm the district court’s conclusion in this case that its consecutive sentences were not ambiguous and that they included consecutive probationary periods. See also [1982-2011] Minn. Judges Crim. Benchbook 18-12-18-16 (Minn. State Ct. Adm’r Office, 2011) (including in section on sentencing options a district court’s imposition of conditions of probation).
Here, the district court treated Pageau’s postconviction-relief petition as a request for clarification about his probation. Indeed, probationers may return to the district court for clarification about the terms of their probationary sentences. See State v. Austin, 295 N.W.2d 246, 251 (Minn.1980) (stating that, at sentencing, district courts should advise probationers that they can return to the court for clarification if necessary (citing A.B.A. Standards for Criminal Justice, Probation § 3.1(a) Commentary (Approved Draft 1970))). The district court said:
[Tjhere’s an issue of clarification we have to get to. The motion to reduce, and that’s how I view this, this is not a matter of me extending [Pageau’s] probation; I think you’re asking me to shorten his probation because his probation was six years.
And the district court continued on the record, providing the parties with a thorough explanation about its reasoning. I agree with the district court that neither its oral nor its written consecutive sentences are ambiguous. The sentencing included the probationary periods and are consecutive, or stacked.
Because I conclude that the district court did not modify Pageau’s sentence, I also would conclude that Pageau’s postcon-viction-relief petition was untimely, his sentence having occurred on January 30, 2008.
I would affirm.

. Like the majority, as noted in footnote 6 of its opinion, I cite to the current version of the rules.